ORDER
PER CURIAM.
Gannon Management Company appeals the trial court’s grant of summary judgment in favor of St. Louis Associates Limited Partnership. No error of law appears. A written opinion reciting the detailed facts and restating the principles of law would have no precedential value. However, the parties have been furnished with a memorandum opinion, for their information only, setting forth the facts and reasons for this order. Given our ruling, St. Louis Associates Limited Partnership’s Motion to Dismiss is denied as moot.
We affirm the judgment pursuant to Rule 84.16(b)(5).